Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 17, 1975, which reversed the decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she lost her employment through misconduct in connection therewith. Claimant, a crew chief in a fast food chain, violated the employer’s cash register policy by ringing up a sale on a register which was not assigned to her. Her employment was thereupon terminated. The record discloses that claimant knew of such policy and that a violation could result in disciplinary action. The board determined that by her behavior claimant committed misconduct in connection with her employment. There is substantial evidence in the record to support that determination and we must, therefore, affirm. Decision affirmed, without costs. Sweeney, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.